PER CURIAM.
Defendants Devan Dockery and his company Windmaster Manufacturing Company appeal the judgment confirming an arbitration award for Plaintiff Terk Technologies Corporation and also appeal the denial of their motion to vacate the judgment.
Plaintiff sued Defendants, who held a patent for a remote control extender, for breach of a settlement agreement and violations of the Lanham Act. After one of Defendants’ witnesses decided to testify for Plaintiff, the parties agreed to binding arbitration. On December 3, 1999, the arbitration panel awarded Plaintiff $6,758,433.00, plus statutory cost and interest. The district court entered the arbitration award as the judgment of the court. Defendants moved to vacate the award and moved for relief from the judgment. Defendants claimed Plaintiff bribed that witness and thereby tainted both the referral to arbitration and the arbitration itself with fraud. Defendants also claimed that the arbitrators rewrote the settlement agreement, excluded evidence, manifestly disregarded the law, exceeded their authority, and made a clear mistake of historical fact. On appeal Defendants essentially raise the same arguments.
After reviewing the briefs and hearing oral argument, we AFFIRM the district court’s summary judgment for the reasons stated by the district court in its opinion of February 2, 2000, see Terk Techs. Corp. v. Dockery and Windmaster Mfg. Co., 86 F.Supp.2d 706 (E.D.Mich.2000), and in its opinion of April 14, 2000, see Terk Techs. Corp. v. Dockery and Windmaster Mfg. Co., No. 97-CV-74812-DT (E.D. Mich. filed April 14, 2000)